IN THE COMMONWEALTH COURT OF PENNSYLVANIA

James M. Ellzey and Kathie A. Ellzey, :
                        Appellants    :
                                      :
              v.                      :         No. 990 C.D. 2019
                                      :
Upper Gwynedd Township Board of       :
Commissioners and Kurt R. Hague       :
and Caren A. Hague and Caracausa      :
Building and Development              :


PER CURIAM                             ORDER


               NOW, January 6, 2021, upon consideration of Appellees Kurt R.

Hague, Caren A. Hague and Caracausa Building and Development’s application

for reargument, the application is denied.